Citation Nr: 1315392	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  08-24 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a pilonidal cyst.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to February 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 30, 2012, the Veteran was scheduled for a travel board hearing before the Board.  In a January 8, 2012 correspondence, however, the Veteran stated that she no longer wished for a hearing.  Her request for a hearing is therefore withdrawn.  38 C.F.R. § 20.702(e).

In June 2012 and February 2013, the Board remanded the case for further development.


FINDING OF FACT

A pilonidal cyst has not been shown during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service connection for a pilonidal cyst have not been met.  38 U.S.C.A. §§ 1110 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters dated January 2006 and March 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a March 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination was obtained.  38 C.F.R. § 3.159 (c) (2).  Records from the Social Security Administration (SSA) need not be obtained because the Veteran was found to be disabled due to paranoid delusional disorder, which is unrelated to the matter currently on appeal, and the SSA decision makes no mention of the claimed condition on appeal.  When a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records pertain to the disability for which the veteran seeks benefits, relevance is not established.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
VA examinations were conducted and opinions were obtained in June 2012 and February 2013; the Veteran has not argued, and the record does not reflect, that these examinations and opinions were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

II.  Service connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran was granted service connection for intertriginous dermatitis of the buttocks in a March 2013 rating decision.

The Veteran is competent to describe symptoms of fecal incontinence, hemorrhoids and excoriation of the skin in her buttock area.  

However, whether a pilonidal cyst was present since service is not a question that can be competently answered by the Veteran as a lay person based on mere personal observation as the diagnosis of a pilonidal cyst falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As the Veteran's statements are not competent evidence, the Board need not address credibility.

There is, in fact, no medical evidence of a pilonidal cyst at any time during the pendency of the claim; and without competent evidence of a current disability, there can be no valid claim of service connection.  

VA treatment records contain diagnoses of a pilonidal cyst in March 2004 and April 2004 by the same VA physician; however, these diagnoses were based solely on the Veteran's report of having had a history of pilonidal cysts during service that were operated on 5 times.  Service treatment records (STRs), however, are silent for any such surgeries.  STRs reflect only one instance of a pilonidal cyst, in December 1993, which was treated nonsurgically.

Significantly, physical examinations revealed no evidence of a pilonidal cyst during these two VA treatment visits.  There was only a small crack at the coccyx area with no drainage, induration, or real tenderness from that region.  As these diagnoses were based solely on the Veteran's reported history of having a recurrent pilonidal cyst they are not probative evidence of a current diagnosis. 

In a VA examination dated June 2012, the examiner opined that a pilonidal cyst was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  The examiner explained that a pilonidal cyst is an abnormal pocket in the skin that usually contains hair, skin debris, and other abnormal tissue located near the tailbone and is surgically removed.  The Veteran denied having rectal surgery and there was no indication of the condition during the examination.  

In a February 2013 VA examination, the Veteran was diagnosed as having intertriginous dermatitis of the buttocks that was related to her inservice complaints, for which she has been granted service connection.  The Veteran was diagnosed as having an otherwise normal examination with no evidence of a current pilonidal cyst and the purported pilonidal cyst was determined to be less likely as not related to service.  The examiner reviewed the relevant service and post-service treatment records and noted that the Veteran was diagnosed as having a pilonidal cyst in December 1993 and diagnosed as having a pilonidal cyst with recurrent exacerbation in March 2004.  The examiner explained that the inservice findings were inconsistent with current clinical findings as on examination there was no evidence of a pilonidal cyst abscess, cyst or mass and no evidence of a pilonidal scar.  

There is no competent favorable evidence of a current disability and the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a pilonidal cyst is not warranted. 


ORDER

Service connection for a pilonidal cyst is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


